Convenience Translation       Exhibit 10.4

 

Management Services Agreement

between

Corus Aluminium Walzprodukte GmbH

- hereinafter referred to as the “Company” -

and

Mr. Alfred Haszler

§ 1 Responsibilities and Duties

 

(1) Mr. Haszler is managing director (Director CARP Koblenz) of the Company. The
Company reserves the right to reasonably extend or limit the scope of
Mr. Haszler’s responsibilities. The Company may at any time increase or reduce
the number of managing directors.

 

(2) The levels of authority of the managing directors have been regulated by
shareholder’s resolution dated January 31, 2001 (Annex 1). The Company may at
any time extend or limit the levels of authority. Rules of procedure governing
the cooperation of the managing directors have been established by shareholder’s
resolution dated December 3, 1990 / January 31, 2001 (Annex 2).

 

(3) Mr. Haszler shall devote all his working capacity, knowledge and skills to
the services of the Company. He shall not accept salaried or unsalaried
additional employments, honorary appointments, board memberships and similar
positions without the Company’s consent.

§ 2 Term

 

(1) This agreement begins on July 1, 2001 or earlier. It has an initial term of
three years. The parties shall agree on a prolongation at least twelve months
before the expiration of its term.

 

(2) The shareholder may at any time revoke Mr. Haszler’s appointment as managing
director and at the same time release him from his duties. In this event,
Mr. Haszler’s salary and other benefits under this agreement shall be granted
until the expiration of the contractual term, unless the shareholder has
terminated this agreement for good cause.



--------------------------------------------------------------------------------

Convenience Translation   - 2 -   

 

§ 3 Compensation

 

(1) Mr. Haszler is entitled to a monthly salary of DM 22,600.00 plus vacation
pay and Christmas allowance in accordance with the Company’s policies (annual
salary approx. DM 300,000.00). The annual salary shall be reviewed and adjusted
after each business year, taking into account the development of managing
directors’ salaries and Mr. Haszler’s personal performance. The next review date
is April 1, 2002.

 

(2) Mr. Haszler is entitled to a management bonus. The amount of the bonus and
if a bonus is paid at all shall be determined anew for each business year,
taking into account Mr. Haszler’s personal performance and the business success
of the Company, the business unit and the Corus group.

§ 4 Compensation in Case of Illness, Death or Accident

 

(1) In the event of temporary incapacity of Mr. Haszler to provide services due
to illness or any other reason beyond his control, the Company shall continue to
pay the salary according to § 3 (1) of this agreement for a duration of seven
months. 50% of the salary provided in § 3 (1) shall be paid for a duration of
further five months. Sick-pay received by Mr. Haszler from health insurances
will be deducted from these payments. In any event the payment of salaries shall
end with the expiration of this agreement.

 

(2) In the event of death of Mr. Haszler during the term of this agreement, the
Company shall continue to pay the salary in accordance with § 3 (1) to his
surviving spouse and to his children under the age of 30 who are still in school
or education as joint creditors for the month in which the death has occurred
and for six additional months.

 

(3) Subject to revocation, the Company will maintain an accident insurance for
Mr. Haszler’s benefit insuring the event of death with an amount equaling two
times his annual salary and the event of (partial) incapacity with an amount
equaling four times his annual salary.

§ 5 Vacation

Mr. Haszler is entitled to an annual vacation of 30 working days. He shall
schedule his vacation after consultation with his superiors and his fellow
managing directors.



--------------------------------------------------------------------------------

Convenience Translation   - 3 -   

 

§ 6 Old Age and Survivors’ Pension

Mr. Haszler is registered with the pension insurance association Essener
Verband. Old age and survivors’ pensions will be granted in accordance with
Benefit Rules A (“Leistungsordnung A”) of this association. Mr. Haszler is
registered with group O1 with a current contribution of DM 6,750.00.
Notwithstanding § 3 (4) of the Benefit Rules, all benefits from the pension
association shall be determined in accordance with this classification.
Mr. Haszler is legally entitled to benefits in accordance with the Benefit Rules
as amended from time to time.

§ 7 Other Benefits

 

(1) The Company will provide Mr. Haszler with a “category 1” company car in
accordance with the firm policies. One percent of the purchase value and
commuting use of the car are subject to income tax.

 

(2) Costs incurred by Mr. Haszler in fulfilling his contractual duties
(including travel and business entertainment expenses) shall be reimbursed in
accordance with the Company’s policies as amended from time to time.

 

(3) Mr. Haszler is insured against private liability risks within the scope of
the existing commercial liability insurance.

§ 8 Prohibition to Hold Participations

During the term of this agreement, Mr. Haszler shall refrain from holding any
direct or indirect participation in companies which are either competitors of
the Company or maintain a business relationship with the Company.

§ 9 Confidentiality

Mr. Haszler shall keep all matters of the Company strictly confidential. This
obligation shall survive the termination of his employment with the Company.

§ 10 Personal Notes

In the event of a termination of his employment or a release from work in
accordance with § 2 (2) hereof, Mr. Haszler shall without undue delay hand over
to the Company all documents, correspondence, notes, drafts and the like,
pertaining to the matters of the Company which are still in his possession.
Mr. Haszler is not allowed to exercise a right of retention with regard to these
documents.



--------------------------------------------------------------------------------

Convenience Translation   - 4 -   

 

§ 11 Preventive Medical Check Up

At the Company’s request Mr. Haszler will undertake a medical check up – if
required on a regular basis – by a physician chosen by the Company. Mr. Haszler
will release the physician of his professional secrecy towards the Company’s
medical officer. The cost of the medical check up will be borne by the Company.

§ 12 Inventions

Inventions made by Mr. Haszler during the term of his employment or thereafter
shall be treated in accordance with the applicable laws. Furthermore, unless
prohibited by law, Mr. Haszler will make available to the Company all inventions
made within two years after the termination of his employment if such inventions
stem from with his services for the Company or are significantly based on the
Company’s know-how or operations.

§ 13 Data Protection

Mr. Haszler hereby agrees to the processing (storage, transmission – including
transmission to the shareholder or shareholders of the shareholder – amendment
or deletion) of his personal data within the meaning of the Federal Data
Protection Act required in connection with his employment. Compliance with the
Federal Data Protection Act will be secured.

§ 14 Miscellaneous Provisions

 

(1) Should any provision of this agreement be invalid, the validity of the other
provisions shall not be affected thereby. The parties shall replace such invalid
provision by a valid provision which corresponds as closely as possible to the
intention and purpose of the invalid provision.

 

(2) Changes and amendments of this agreement, including this sentence, must be
made in writing to be valid.

 

(3) Place of jurisdiction is Koblenz.

Koblenz, January 31, 2001

Corus Deutschland GmbH

in its capacity as shareholder of

Corus Aluminium Walzprodukte GmbH

 

[Signature]                            [Signature]



--------------------------------------------------------------------------------

Convenience Translation   - 5 -   

 

G. Buddenbaum                    Dr. K. Dielmann

Agreed                [Signature]

                            Alfred Haszler



--------------------------------------------------------------------------------

Convenience Translation     

 

Annex 1

Levels of Authority

In its capacity as shareholder of Corus Aluminium Walzprodukte GmbH, Corus
Deutschland GmbH has passed a resolution on the following regulation for the
managing directors of Corus Aluminium Walzprodukte GmbH:

 

1. Basic Rule

The managing directors are required to conduct the business of Corus Aluminium
Walzprodukte GmbH in accordance with the laws, the articles of association and
the resolutions and directives of the shareholder. All measures which are beyond
the ordinary scope of business require the shareholder’s prior consent. The
superior represents the shareholder towards the managing directors and has to be
informed of all important occurrences comprehensively and timely.

 

2. Transactions Requiring Consent

The following transactions and business dealings require the shareholder’s prior
consent, even if they occur within the ordinary scope of business:

 

  2.1 Real Property Transactions

Acquisition, sale or charging of real property.

 

  2.2 Lease and similar Agreements

 

  a) Lease agreements and similar agreements regarding the company’s property if
the book value of the leased item exceeds EUR 77,000.00 or if the term of the
agreement exceeds one year.

 

  b) Lease agreements and similar agreements regarding third parties’ property
if the annual rent exceeds EUR 52,000.00 or if the term of the agreement exceeds
one year.

 

  2.3 Finance

 

  a) Opening and termination of bank accounts.

 

  b) Execution of loan agreements of any kind; with the exception of:



--------------------------------------------------------------------------------

Convenience Translation   - 7 -   

 

  aa) Short-term borrowings within the credit lines approved by the shareholder.

 

  bb) Granting of loans and advance payments to employees in accordance with HR
policies G 1000 and G 2000.

 

  c) Sureties and guarantees in favor of third parties.

 

  2.4 Human Resources

 

  a) Employment and dismissal of non-pay-scale employees.

 

  b) Adjustment of salary and other benefits of non-pay-scale employees with an
annual remuneration exceeding EUR 52,000.00.

 

  c) Major changes of the organization structure.

 

  d) Creation and filling of new white collar positions.

 

  e) Granting of registered authority to represent the company (“Prokura”).

 

  f) Collective agreements (unless it is an individual regulation).

 

  g) Establishment and amendment of HR directives and HR systems.

 

  2.5 Insurances

Insurance agreements of whatsoever kind with the exception of transport
insurance which is subject to general approval granted.

 

  2.6 Legal Proceedings and other Legal Matters

 

  a) Initiating of legal proceedings if the value exceeds EUR 26,000.00.

 

  b) Registration of patents, utility models and trade marks.

 

  c) Initiating of proceedings by a public authority outside the ordinary scope
of business.

 

  2.7 Memberships

Memberships in associations.



--------------------------------------------------------------------------------

Convenience Translation   - 8 -   

 

  2.8 Annual Accounts

Establishment of the annual accounts, in particular the passing pf resolutions
on all matters of accounting policies which are within the company’s discretion.

 

  2.9 Investments

Investments exceeding EUR 52,000.00 in the individual case. Additionally, the
group’s investment directives shall apply.

 

  2.10 Major Changes of the Business

Acquisitions, closedowns and other major changes of the business.

 

  2.11 Sales

Agreements to sell, if

 

  a) the purchase price exceeds EUR 15 million or

 

  b) the company is bound for more than one year or

 

  c) the purchase price is fixed for a term of more than twelve months or

 

  d) the company is to give warranties beyond its general terms and conditions
of sale.

 

  2.12 Procurement

Purchase agreements if the value exceeds EUR 3 million or if the company is
bound for more than one year. Exempt are purchase agreements pertaining to
approved investments.

 

  2.13 Derivatives

Any use of derivatives like futures, put or call options.

 

  2.14 Other Agreements

All other agreements with a value exceeding EUR 256,000.00 or agreements by
which the company is bound for more than one year.



--------------------------------------------------------------------------------

Convenience Translation   - 9 -   

 

  2.15 Advertising / PR

All activities regarding image promotion. Product advertising has to comply with
design guidelines of Corus plc.

 

  2.16 Press Releases

All press releases and other media publications.

 

  2.17 Agreements with Competitors

Swap agreements and other agreements with competitors.

 

  2.18 Group Agreements

All agreements and understandings with other companies belonging to Corus
Aluminium group.

 

  2.19 Tax

All tax returns and other declarations towards tax authorities.

 

  2.20 Charitable Donations and Gifts

All charitable donations, gifts and the like exceeding EUR 1,500.00. Donations
to political parties and related organizations are not allowed.

 

  2.21 Credit Limits

The granting of trade credits unless approved in the credit directive.

Koblenz, February 13, 2001

Corus Deutschland GmbH

in its capacity as shareholder of

Corus Aluminium Walzprodukte GmbH

[Signature]                                [Signature]

G. Buddenbaum                         Dr. K. Dielmann



--------------------------------------------------------------------------------

Convenience Translation     

 

Annex 2

Rules of Procedure

for the Managing Directors

of Corus Aluminium Walzprodukte GmbH

The management of Corus Aluminium Walzprodukte GmbH consists of more than one
managing director. The cooperation between the managing director is governed by
the following rules of procedure.

 

1. Authority of the Management

The managing directors will conduct the business in accordance with the articles
of association, this rules of procedure and the shareholder’s resolution on the
levels of authority (Schedule 1).

 

2. Joint Responsibility

Within the scope of their authority, the managing directors bear the joint
responsibility for the management of the company. They will cooperate amicably
and keep each other informed of major activities and incidents in their business
unit.

 

3. Joint Management

Each managing director independently heads his business unit. However, the
managing directors decide jointly on matters of principal or major significance
or matters concerning the business units of more than one managing director.
Matters requiring the shareholder’s consent pursuant to Schedule 1 shall always
be considered matters of principal or major significance.

 

4. Objection Right

Each managing director has the right to object to the execution of measures by
any other managing director in the other managing director’s business unit. Such
measures must be suspended until all managing directors have jointly decided on
the dispute, as the case may be by calling in the superior.

 

5. Urgent Matters

The competent managing director may carry out measures and transactions
requiring the consent of all managing directors pursuant to this rules of
procedure without such consent if, in his reasonable assessment, immediate
action must be taken to prevent the company from severe disadvantages.



--------------------------------------------------------------------------------

Convenience Translation   - 11 -   

 

6. Meetings

As a general rule, meetings of the managing directors shall be held on a weekly
basis.

 

7. Participation of other Persons

Department heads shall participate in the deliberations of the managing
directors if the matter discussed belongs to their field of responsibility.
Furthermore, they shall be invited to participate in the meetings on a monthly
basis in order to optimize the internal communication.

 

8. Quorum

The meeting may pass resolutions if the managing directors attend the meeting
[sic!]. If one managing director is not present, his written or oral consent
regarding matters of principal or major significance shall be obtained. If no
managing director objects, decisions may be passed by circulation procedure.

 

9. Resolutions

Resolutions of the managing directors shall be passed with the votes of all
present managing directors. Decisions pertaining to the business unit of a
managing director who is not present may only be passed if the managing director
concerned approves of the decision. If the required unanimous vote cannot be
obtained, each managing director may demand that the matter be referred to the
head of the divison Corus Aluminium Rolled Products.

 

10. Communication with the Head of Division CARP

The managing directors establish a permanent close contact with the head of the
division and inform him comprehensively and timely of all matters of principal
or major significance. In exceptional cases, matters pertaining to the business
unit of an individual managing director may be addressed directly to the head of
the division.

Koblenz, January 31, 2001

Corus Deutschland GmbH

in its capacity as shareholder of

Corus Aluminium Walzprodukte GmbH



--------------------------------------------------------------------------------

Convenience Translation   - 12 -   

 

[Signature]                         [Signature]

G. Buddenbaum                 Dr. K. Dielmann